 

Exhibit 10.3

July 15, 2010

Christopher Gopal

Vice President, WW Operations and Support Services

Dear Chris;

As we discussed and agreed, I am approving your request for a personal leave of
absence. The leave will take immediate effect and I will assume responsibilities
for worldwide operations. I will also grant use of the severance and benefits
clause outlined in your employment letter to allow you to continue your normal
biweekly salary and full benefits during this period of absence.

In your employment letter you were approved six (6) months of base pay plus six
(6) months of COBRA. For each day of your leave, we will deduct one day of
salary from your severance benefit and for each month of leave, we will deduct
one month of your COBRA benefit covering medical, dental, and vision. During
your absence you will retain the Executive Reimbursement Program benefit; please
continue to work with Veritta Wells, HR Director, regarding reimbursement.

During your absence, both building and system access will be removed. Please
meet with Veritta Wells today and she will take you through this process and
review any questions regarding benefits.

Chris, I am appreciative of your efforts and wish you the best during this
period of absence.

 

Sincerely, /s/ Eric Kelly Eric Kelly

President and CEO

 

Acceptance:

  

/s/ Christopher Gopal

    Date:   7/15/10    Christopher Gopal      

By signing, I understand and acknowledge the terms of this agreement as outlined
above.